Citation Nr: 0524458
Decision Date: 08/16/05	Archive Date: 09/19/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-25 897	)	DATE AUG 16 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to eligibility for enrollment in the Department of Veterans Affairs healthcare system.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to May 1955.

This appeal arises from a May 2003 decision of the Department of Veterans Affairs (VA) Veterans Health Administration (VHA) that denied the veterans application for enrollment for VA healthcare benefits.  The veteran testified before the Board at a hearing held at the VA Regional Office (RO) in Philadelphia, Pennsylvania, in April 2004.


FINDINGS OF FACT


1.  The veteran does not have a compensable service-connected disability, and he has no special eligibility attributes to qualify him for an improved priority group, based on his level of income, other than priority category group 8.

2.  The veterans application for enrollment in the VA healthcare system was received after January 17, 2003.


CONCLUSION OF LAW


The veteran has not met the basic eligibility requirements for enrollment in the VA healthcare system.  38 C.F.R. § 17.36 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran must be enrolled in the VA healthcare system as a condition for receiving the authorized medical care under the provisions of Chapter 38 of the United States Code.  38 U.S.C.A. § 1710 (West 2002); 38 C.F.R. § 17.36(a) (2004).  A veteran may apply to be enrolled in the VA healthcare system at any time.  A veteran who wishes to be enrolled must apply by submitting a VA Form 10-10EZ to a VA medical facility.  38 C.F.R. § 17.36(d)(1) (2004).

Upon receipt of a completed VA Form 10-10EZ, the appropriate VA personnel will accept a veteran as an enrollee upon determining that the veteran is in a priority category eligible to be enrolled.  Upon determining that a veteran is not in a priority category eligible to be enrolled, VA will inform the applicant that the applicant is ineligible to be enrolled.  38 C.F.R. § 17.36(d)(2) (2004).

The Secretary determines which categories of veterans are eligible to be enrolled.  See Cleland v. National College of Business, 435 U.S. 213, 221 (1978) (per curiam) (Congress has broad power to make decisions concerning how veterans benefits should be administered); Talon v. Brown, 999 F.2d 514, 517 (1993) (budgetary considerations standing alone were a sufficient reason for Congress to exclude Filipino veterans from certain pension benefits); Disabled American Veterans v. United States Department of Veterans Affairs, 962 F.2d 136, 143 (2d Cir. 1992) ([S]teps to control the budget deficit, however modest in degree, nonetheless are legitimate, and perhaps necessary, objectives of the Congress and the President.) (citing Lyng v. Automobile Workers, 485 U.S. 360, 373 (1988), and Ohio Bureau of Employment Services v. Hodory, 431 U.S. 471, 493 (1977)); Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995); see also Oliver v. Ledbetter, 821 F.2d 1507, 1515 (11th Cir. 1987) (Social Security Act provision was rationally related to legislative goal of distributing limited welfare funds to neediest families).  

The order of priority of enrollment for VA healthcare benefits is as follows:

(1)  Veterans with a singular or combined rating of 50 percent or greater based on one or more service-connected disabilities or unemployability. 

(2)  Veterans with a singular or combined rating of 30 percent or 40 percent based on one or more service-connected disabilities. 

(3)  Veterans who are former prisoners of war; veterans awarded the Purple Heart; veterans with a singular or combined rating of 10 percent or 20 percent based on one or more service-connected disabilities; veterans who were discharged or released from active military service for a disability incurred or aggravated in the line of duty; veterans who receive disability compensation under 38 U.S.C.A. § 1151; veterans whose entitlement to disability compensation is suspended pursuant to 38 U.S.C.A. § 1151, but only to the extent that such veterans continuing eligibility for that care is provided for in the judgment or settlement described in 38 U.S.C.A. § 1151; veterans whose entitlement to disability compensation is suspended because of the receipt of military retired pay; and veterans receiving compensation at the 10 percent rating level based on multiple noncompensable service-connected disabilities that clearly interfere with normal employability. 

(4)  Veterans who receive increased pension based on their need for regular aid and attendance or by reason of being permanently housebound and other veterans who are determined to be catastrophically disabled by the Chief of Staff (or equivalent clinical official) at the VA facility where they were examined. 

(5)  Veterans not covered by 38 C.F.R. § 17.36(b)(1) through (b)(4) of this section who are determined to be unable to defray the expenses of necessary care under 38 U.S.C.A. § 1722(a). 

(6)  Veterans of the Mexican border period or of World War I; veterans solely seeking care for a disorder associated with exposure to a toxic substance or radiation, for a disorder associated with service in the Southwest Asia theater of operations during the Gulf War, or for any illness associated with service in combat in a war after the Gulf War or during a period of hostility after November 11, 1998; and veterans with 0 percent service-connected disabilities who are nevertheless compensated, including veterans receiving compensation for inactive tuberculosis. 

(7)  Veterans who agree to pay to the United States the applicable co-payment determined under 38 U.S.C.A. § 1710(f) and 1710(g) if their income for the previous year constitutes low income under the geographical income limits established by the U.S. Department of Housing and Urban Development for the fiscal year that ended on September 30 of the previous calendar year.  See 42 U.S.C.A. § 1437a(b)(2). 

(8)  Veterans not included in priority category 4 or 7, who are eligible for care only if they agree to pay to the United States the applicable co-payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).

38 C.F.R. § 17.36(b) (2004).  See also 38 U.S.C.A. § 1705 (West 2002).

The regulations also set forth several additional definitions, none of which apply here.  For instance, for purposes of enrollment for VA medical care, catastrophically disabled means to have a permanent severely disabling injury, disorder, or disease that compromises the ability to carry out the activities of daily living to such a degree that the individual requires personal or mechanical assistance to leave home or bed or requires constant supervision to avoid physical harm to self or others.  This definition is met if an individual has been found by the Chief of Staff (or equivalent clinical official) at the VA facility where the individual was examined to have a permanent condition specified in 38 C.F.R. § 17.36(e)(1) (2004); to meet permanently one of the conditions specified in 38 C.F.R. § 17.36(e)(2) (2004) by a clinical evaluation of the patient's medical records that documents that the patient previously met the permanent criteria and continues to meet such criteria (permanently) or would continue to meet such criteria (permanently) without the continuation of on-going treatment; or to meet permanently one of the conditions specified in 38 C.F.R. § 17.36(e)(2) of this section by a current medical examination that documents that the patient meets the permanent criteria and will continue to meet such criteria (permanently) or would continue to meet such criteria (permanently) without the continuation of on-going treatment.

A permanent condition includes quadriplegia and quadriparesis, paraplegia, blindness, persistent vegetative state, or a condition resulting from two of the following procedures provided the two procedures were not on the same limb:

(i)       Amputation through hand; 
(ii)      Disarticulation of wrist; 
(iii)     Amputation through forearm; 
(iv) Disarticulation of forearm; 
(v) Amputation or disarticulation through elbow; 
(vi) Amputation through humerus; 
(vii) Shoulder disarticulation; 
(viii) Forequarter amputation; 
(ix) Lower limb amputation not otherwise specified; 
(x) Amputation of great toe; 
(xi) Amputation through foot; 
(xii) Disarticulation of ankle; 
(xiii) Amputation through malleoli; 
(xiv) Other amputation below knee; 
(xv) Disarticulation of knee; 
(xvi) Above knee amputation; 
(xvii) Disarticulation of hip; and 
(xviii) Hindquarter amputation.

38 C.F.R. § 17.36(e)(1) (2004).

A permanent condition also includes:

(i) Dependent in 3 or more Activities of Daily Living (eating, dressing, bathing, toileting, transferring, incontinence of bowel and/or bladder), with at least 3 of the dependencies being permanent with a rating of 1, using the Katz scale. 
(ii) A score of 10 or lower using the Folstein Mini-Mental State Examination. 
(iii) A score of 2 or lower on at least 4 of the 13 motor items using the Functional Independence Measure. 
(iv) A score of 30 or lower using the Global Assessment of Functioning.

38 C.F.R. § 17.36(e)(2).

None of the situations described in 38 C.F.R. § 17.36(e) applies in this case.         

Veterans will be placed in priority categories whether or not veterans in that category are eligible to be enrolled.  A veteran will be placed in the highest priority category or categories for which the veteran qualifies.  A veteran may be placed in only one priority category, except that a veteran placed in priority category 6 based on a specified disorder or illness will also be placed in priority category 7 or priority category 8, as applicable, if the veteran has previously agreed to pay the applicable co-payment, for all matters not covered by priority category 6.  38 C.F.R. § 17.36(d)(3) (2004).

Of most importance in this case, as of January 17, 2003, the VA will not enroll in the VA health care system those veterans who fall in priority category 8 and who either were not in an enrolled status on January 17, 2003, or who requested disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721 (West 2002); 38 C.F.R. § 17.36(c)(2) (2004); 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).

In this case, the veteran first filed an application for VA health benefits well after the January 17, 2003, cut-off deadline.  While the record includes a copy of a VA Form 10-10EZ with a handwritten date of 1/13/03, the veteran attached a note to the application that was dated on April 28, 2003.  In his June 2003 notice of disagreement, the veteran indicated that he completed the required application form for health benefits in May 2003.  In any event, the evidence demonstrates that the veteran in fact filed his application for VA health benefits after the January 17, 2003, cut-off deadline.  Incidentally, the veterans application for VA medical benefits noted that he had health insurance coverage.

The veteran has not contended that he qualifies for any of the first seven categories under 38 C.F.R. § 17.36(b).  The record reflects that the veteran does not have any recognized service-connected disability at the present time.  Based on this evidence, the veteran is not eligible to be placed in priority groups 1, 2, 3, 4, or 6.

The Board has also considered the veterans financial situation.  Under 38 U.S.C.A. § 1722, a veteran is considered to be unable to defray the expenses of necessary care if he is eligible to receive medical assistance under a State plan approved under title XIX of the Social Security Act, if he is in receipt of pension under section 1521 of title 38, or if his attributable income (and net worth) is not greater than the amount set forth in subsection (b).  See 38 U.S.C.A. §§ 1503, 1522, 1722.  The veteran does not receive either of the first two types of benefits.

Regarding the third eligibility criteria for this priority category, the income threshold is updated annually and published in the Federal Register.  In this case, the veteran has supplied his income information, but there is no indication that this falls below the income threshold or is unable to defray expenses under 38 U.S.C.A. § 1722(a).  Thus, he does not qualify for priority category 5 status under 38 C.F.R. § 17.36(b)(5) or for category 7 status under 38 C.F.R. § 17.36(b)(7).

Based on the evidence of record, the highest priority group that the veteran is qualified for is priority category 8.  The VA did not receive the necessary application for VA health care until after January 17, 2003.  Regulations at 38 C.F.R. § 17.36(c) prohibit enrollment of priority category 8 veterans whose applications are received after January 17, 2003.  Therefore, the veterans claim must be denied.  Since the law and regulations prohibit the benefit the veteran is seeking, the Board must deny his claim as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (when the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.)

The Board notes the veterans contention that he initially had been dissuaded by the VA medical center in Lebanon, Pennsylvania, from applying for enrollment because of extensive delays.  The veteran has also stated that he did not want to go to the VA medical facility in Martinsburg, West Virginia, during the winter of 2002-2003 because of the potential for inclement weather.  However, regardless of the reason for the delay in applying, the enrollment cut-off deadline of January 17, 2003, stands.  The regulation found at 38 C.F.R. § 17.36(c) does not provide any exception for delays in applying resulting from inclement weather.

As mentioned above, there is a long line of cases involving VA (and other federal) benefits permitting the legislative and executive branches to adjust spending in light of budgetary concerns.  This need to provide VA healthcare benefits to as many veterans as possible within the limitations of VAs healthcare budget is what drives the enrollment cutoff deadline.  See 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).  

The Board is satisfied that all relevant facts regarding the issue decided below have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA), which took effect in November 2000, introduced several fundamental changes into the VA adjudication process.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2004).  Under the VCAA, VAs duty to notify and assist has been significantly expanded.  However, the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  As this case concerns a legal determination of eligibility to VA medical care under the provisions of Chapter 17 of the Code of Federal Regulations, the provisions of the VCAA are not applicable.

In any event, the Board notes that the VA has provided the veteran with all of the requisite forms and has provided the veteran with a statement of the case in July 2003.  Taken together these documents and actions specifically notified the veteran of the evidence considered, the pertinent laws and regulations, and the reasons and bases for VAs decision.  Based on the above analysis, the duty to notify and assist requirements of 38 C.F.R. § 17.36 have been met, and there has been no harm to the veteran in any error by the VA in terms of its notice and assistance offered to him.  Any defect with regard to the timing of the notice to the veteran was harmless because of the notices provided throughout the adjudication of the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  


ORDER


The claim for eligibility for enrollment in the VA health care system is denied.



	                        ____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	

